Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David D. Brush, Reg. No. 34,557 on 06/28/2021.

The application has been amended as follows: 
AMENDMENT TO THE CLAIMS
Please amend the presently pending claims as follows:
1. (Currently Amended) A method for interaction between a mobile terminal and a
communicating automatic machine, the communicating automatic machine comprising a
conversational agent configured for automatically responding to messages sent by a mobile terminal through an instant messaging interface, the method being performed by the mobile terminal and comprising:
obtaining an item of information according to which the communicating automatic
machine is in proximity to the mobile terminal, 

relating to said communicating automatic machine into an address book of an instant messaging application of the mobile terminal, conditioned by at least one filtering rule configured previously, this new entry allowing the mobile terminal to communicate with the conversational agent of the automatic machine via the instant messaging application, and
sending at least one message suitable for initializing an interaction between the 
mobile terminal and the communicating automatic machine in response to 
the entry in the address book inserted being selected.

2. (Canceled)

3. (Previously Presented) The method as claimed in claim 1, wherein interaction between the mobile terminal and the communicating automatic machine is a transaction performed via an instant messaging protocol.

4. (Previously Presented) The method as claimed in claim 1, further comprising confirming interaction with the communicating automatic machine by an action of a user of the mobile terminal on the communicating automatic machine.

5. (Previously Presented) The method as claimed in claim 4, wherein the confirming
comprises an exchange of a validation datum by optical reading or NFC.


7. (Previously Presented) The method as claimed in claim 1, wherein the item of information according to which the communicating automatic machine is in proximity to the mobile terminal is obtained by receiving a first message sent by the communicating automatic machine, the message being sent when the mobile terminal is within range of a communication interface of the communicating automatic machine.

8. (Previously Presented) The method as claimed in claim 1, wherein the obtaining of the item of information according to which the communicating automatic machine is in proximity to the mobile terminal provokes a notification on the mobile terminal.

9. (Currently Amended) A mobile terminal able to interact with a communicating automatic machine, the communicating automatic machine comprising a conversational agent suitable for automatically responding to messages sent by the mobile terminal through an instant messaging interface, the mobile terminal comprising:
a processor; and 
a non-transitory computer-readable medium comprising instructions stored 
	thereon, which when executed by the processor configure the mobile 

obtaining an item of information according to which the communicating automatic
machine is in proximity to the mobile terminal,
upon obtaining this item of information, automatically inserting a new entry 
	relating to said communicating automatic machine into an address book of 
an instant messaging application of the mobile terminal, conditioned by at 
least one filtering rule configured previously, this new entry allowing the 
mobile terminal to communicate with the conversational agent of the automatic machine via the instant messaging application, and
sending at least one message suitable for initializing an interaction between the 
	mobile terminal and the communicating automatic machine in response to 
the entry in the address book inserted being selected.

10. (Canceled)

11. (Canceled)

12. (Currently Amended) A non-transitory computer-readable information medium on which is stored a computer program comprising instructions for execution of a method for interaction between a mobile terminal and a communicating automatic machine when the instructions are executed by a processor of the mobile terminal, the communicating automatic machine comprising a conversational agent configured for automatically responding messages sent by the mobile terminal through an instant 
obtaining an item of information according to which the communicating automatic
machine is in proximity to the mobile terminal,
upon obtaining this item of information, automatically inserting a new entry 
	relating to said communicating automatic machine into an address book of 
	an instant messaging application of the mobile terminal, conditioned by at 
	least one filtering rule configured previously this new entry allowing the 
	mobile terminal to communicate with the conversational agent of the 
	automatic machine via the instant messaging application, and
sending at least one message suitable for initializing an interaction between the 
mobile terminal and the communicating automatic machine in response to 
the entry in the address book inserted being selected.

13. (Canceled)

14. (Canceled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 28, 2021